





MERGER AND SHARE EXCHANGE AGREEMENT




dated




September 4, 2015




by and among




Future Healthcare of America, a Wyoming corporation,

as the Parent,




F3 Acquisition Subsidiary, Inc., a California corporation,

as the Acquisition Subsidiary,




F3 & Associates, Inc., a California corporation,

as the Company










--------------------------------------------------------------------------------













MERGER AND SHARE EXCHANGE AGREEMENT

This MERGER AND SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of
September 4, 2015 (the “Signing Date”), by and among Future Healthcare of
America, a Wyoming corporation  (the “Parent”), F3 Acquisition Subsidiary, Inc.,
a California corporation and a wholly owned subsidiary of Parent (the
“Acquisition Subsidiary”), and F3 & Associates, Inc., a California corporation
(the “Company”).

W I T N E S E T H :

A.

The Company is a provider of precision measurement, 3D visualization, data
management services designed to reduce downtime and mitigate risk for critical,
capital-intensive industrial assets such as oil refineries, power plants and
other high-traffic sites (the “Business”).

B.

The Company Shareholders collectively own 100% of the issued and outstanding
shares of Common Stock of the Company;

C.

Parent owns all of the issued and outstanding shares of equity securities of the
Acquisition Subsidiary, which was formed for the sole purposes of the merger of
Acquisition Subsidiary with and into the Company, in which the Company will be
the surviving company (the “Merger”), and the acquisition by the Parent of the
Common Stock of the Company in accordance with and subject to the terms and
conditions of this Agreement (the “Transaction”); and

The parties accordingly agree as follows:

ARTICLE I

DEFINITIONS

 

The following terms, as used herein, have the following meanings:

1.1

 “Action” means any legal action, suit, claim, investigation, hearing or
proceeding, including any audit, claim or assessment for Taxes or otherwise.

1.2

“Acquisition Subsidiary” means F3 Acquisition Subsidiary, Inc., a California
corporation and a wholly owned subsidiary of Parent, as referenced in the
Preamble.

1.3

“Acquisition Subsidiary Common Stock” is defined in Section 5.5(b).

1.4

“Additional Agreements” mean the Lock-Up Agreement and all amendments thereto.

1.5

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

1.6

“Agreement” is defined in the Preamble.

1.7

“Agreement of Merger” means the Articles of Merger in a form to be mutually
agreed on by the Parties and signed at or before the Closing.

1.8

“Audited Financial Statements” is defined in Section 3.7(b).

1.9

“Authority” means any governmental, regulatory or administrative body, agency or
authority, any court or judicial authority, any arbitrator, or any public,
private or industry regulatory authority, whether international, national,
Federal, state, or local.





-2-

--------------------------------------------------------------------------------










1.10

“Books and Records” means all books and records, ledgers, employee records,
customer lists, files, correspondence, and other records of every kind (whether
written, electronic, or otherwise embodied) owned or used by a Person or in
which a Person’s assets, the business or its transactions are otherwise
reflected, other than stock books and minute books.

1.11

“Business” is defined in the Recitals.

1.12

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York are authorized to close for
business.

1.13

“Closing” is defined in Section 2.5.

1.14

“Closing Date” is defined in Section 2.5.

1.15

“Code” means the Internal Revenue Code of 1986, as amended.

1.16

“Commission” means the Securities and Exchange Commission.

1.17

“Company” means F3 & Associates, Inc., a California corporation, as referenced
in the Preamble.

1.18

“Company Indemnifying Party” is defined in Section 9.2.

1.19

“Company Shareholders” or “Shareholders” means the holders of 100% of the
Company’s Common Stock issued and outstanding, all of whom are listed on
Schedule I hereto.

1.20

 “Control” of a Person means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.”  Controlled”, “Controlling” and “under common Control with” have
correlative meanings.  Without limiting the foregoing a Person (the “Controlled
Person”) shall be deemed Controlled by (a) any other Person (the “10% Owner”)
(i) owning beneficially, as meant in Rule 13d-3 under the Exchange Act,
securities entitling such Person to cast 10% or more of the votes for election
of directors or equivalent governing authority of the Controlled Person or (ii)
entitled to be allocated or receive 10% or more of the profits, losses, or
distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a 10% Owner ) of the
Controlled Person; or (c) a spouse, parent, lineal descendant, sibling, aunt,
uncle, niece, nephew, mother-in-law, father-in-law, sister-in-law, or
brother-in-law of an Affiliate of the Controlled Person or a trust for the
benefit of an Affiliate of the Controlled Person or of which an Affiliate of the
Controlled Person is a trustee.

1.21

“Convertible Debt” means the Parent’s $1,010,000 principal amount Variable Rate
Senior Secured Convertible Note Maturing March 9, 2015.

1.22

“Effective Time”  Shall be the time the Agreement of Merger is accepted by the
Secretary of State for the State of California or such time that the Acquisition
Subsidiary and Company designate in such Statement of Merger.

1.23

“Environmental Laws” shall mean all Laws that prohibit, regulate or control any
Hazardous Material or any Hazardous Material Activity, including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, the Resource Recovery and Conservation Act of 1976, the
Federal Water Pollution Control Act, the Clean Air Act, the Hazardous Materials
Transportation Act and the Clean Water Act.





- 3 -

--------------------------------------------------------------------------------










1.24

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

1.25

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.26

“Financial Statements” is defined in Section 3.7(b).

1.27

“Hazardous Material” shall mean any material, emission, chemical, substance or
waste that has been designated by any United States government Authority to be
radioactive, toxic, hazardous, a pollutant or a contaminant.

1.28

“Hazardous Materials Activity” shall mean the transportation, transfer,
recycling, storage, use, treatment, manufacture, removal, remediation, release,
exposure of others to, sale, labeling, or distribution of any Hazardous Material
or any product or waste containing a Hazardous Material, or product manufactured
with ozone depleting substances, including, without limitation, any required
labeling, payment of waste fees or charges (including so-called e-waste fees)
and compliance with any recycling, product take-back or product content
requirements.

1.29

“Indebtedness” means with respect to any Person, (a) all obligations of such
Person for borrowed money, or with respect to deposits or advances of any kind
(including amounts by reason of overdrafts and amounts owed by reason of letter
of credit reimbursement agreements) including with respect thereto, all
interests, fees and costs, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (other than
accounts payable to creditors for goods and services incurred in the ordinary
course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien or security interest on property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(f) all obligations of such Person under leases required to be accounted for as
capital leases under U.S. GAAP, (g) all guarantees by such Person and (h) any
agreement to incur any of the same.

1.30

“Indemnification Notice” is defined in Section 9.2(a).

1.31

“Indemnified Party” is defined in Section 9.1.

1.32

“Intellectual Property Right” means the intellectual property, confidential
information, and proprietary information, owned, licensed, used or held for use
by a Person, including, but not limited to (a) any and all trademarks, logos,
logotypes, and/or service marks, including, but not limited to, any and all
common law and statutory rights therein and therefor, and further including any
and all registrations thereof and applications for registration therefor, and
all goodwill of the business associated therewith; (b) any and all corporate
names, Internet domain names, and/or trade names, including, but not limited to,
any and all common law and statutory rights therein and therefor, and further
including any and all registrations thereof and applications for registration
therefor; (c) any and all know-how, trade secrets, confidential business
information, and other proprietary information, including without limitation,
lists of customers and suppliers and potential customers and suppliers, pricing
and cost information, business and marketing plans and proposals, processes,
techniques, designs, research and development information, technical
information, specifications, discoveries, notes, reports, drawings, works,
devices, makes, models, works-in-progress, and creations, and any and all work
product therefor, including, but not limited to, any and all common law and
statutory rights therein and therefor; (d) any and all patents and patent
applications (including all reissuances, continuations, continuations-in-part,
revisions, extensions and re-examinations thereof) and patent disclosures and
inventions (whether or not patentable and whether or not reduced to practice);
(e) any and all copyrights, including, but not limited to, any and all common
law and statutory rights therein and therefor, and further including any and all
copyright





- 4 -

--------------------------------------------------------------------------------










registrations thereof and applications for registration of copyright therefor;
(f) any and all computer programs, including operating systems, applications,
routines, interface and algorithms, whether in source code or object code; (g)
databases and all information contained therein; and (h) all proprietary rights
relating to any of the foregoing, including, but not limited to, all causes of
action, damages and remedies related thereto.

1.33

“Labor Agreements” is defined in Section 3.14(a).

1.34

“Law” means any domestic or foreign, federal, state, municipality or local law,
statute, ordinance, code, rule, or regulation.

1.35

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, and any
conditional sale or voting agreement or proxy, including any agreement to give
any of the foregoing.

1.36

 “Loss(es)” is defined in Section 9.1.

1.37

“Material Adverse Effect” or “Material Adverse Change” means a material adverse
change or a material adverse effect, individually or in the aggregate, on the
condition (financial or otherwise), prospects, net worth, management, earnings,
cash flows, business, operations or properties of the Company and the
Businesses, taken as a whole, whether or not arising from transactions in the
ordinary course of business.

1.38

“Order” means any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.

1.39

“Outside Closing Date” is defined in Section 11.1.

1.40

 “Parent” means Future Healthcare of America, a Wyoming corporation, as
referenced in the Preamble.

1.41

“Parent Balance Sheet” is defined in Section 5.14.

1.42

“Parent Balance Sheet Date” is defined in Section 5.14.

1.43

“Parent Common Stock” is defined in Section 5.5(a).

1.44

“Parent Employee Benefit Plans” is defined in Section 5.17.

1.45

“Parent Financial Statements” is defined in Section 5.9.

1.46

“Parent Indemnifying Party” is defined in Section 9.1.

1.47

“Parent Preferred Stock” is defined in Section 5.5(a).

1.48

“Parent Registration” is defined in Section 5.8(a).

1.49

“Parent Stock” refers collectively to the Parent Preferred Stock and Parent
Common Stock as defined in Section 5.5(a).

1.50

“Parent SEC Documents” is defined in Section 5.8(b).

1.51

“Payment Securities” is defined in Section 2.3.





- 5 -

--------------------------------------------------------------------------------










1.52

“Permits” is defined in Section 3.11.

1.53

“Permitted Liens” means (i) all defects, exceptions, restrictions, easements,
rights of way and encumbrances disclosed in policies of title insurance which
have been made available to Parent; and (ii) mechanics’, carriers’, workers’,
repairers’ and similar statutory Liens arising or incurred in the ordinary
course of business for amounts (A) that are not delinquent, (B) that are not
material to the business, operations and financial condition of the Company so
encumbered, either individually or in the aggregate, (C) not resulting from a
breach, default or violation by any of the Company of any Contract or Law, and
(D) the Liens set forth on Schedule 1.54.

1.54

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

1.55

“Registered Intellectual Property” is defined in Section 3.13.

1.56

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

1.57

“Securities Act” means the Securities Act of 1933, as amended.

1.58

“Signing Date” is defined in the Preamble.

1.59

“Subsidiary” means each entity of which at least fifty percent (50%) of the
capital stock or other equity or voting securities are Controlled or owned,
directly or indirectly, by the Company.

1.60

“Tangible Personal Property” means all tangible personal property and interests
therein, including machinery, computers and accessories, furniture, office
equipment, communications equipment, automobiles, trucks, forklifts and other
vehicles owned or leased by the Company or any of its Subsidiaries and other
tangible property, including the items listed on Schedule 3.10.

1.61

“Tax(es)” means any federal, state, local or foreign tax, charge, fee, levy,
custom, duty, deficiency, or other assessment of any kind or nature imposed by
any Taxing Authority (including any income (net or gross), gross receipts,
profits, windfall profit, sales, use, goods and services, ad valorem, franchise,
license, withholding, employment, social security, workers compensation,
unemployment compensation, employment, payroll, transfer, excise, import, real
property, personal property, intangible property, occupancy, recording, minimum,
alternative minimum, environmental or estimated tax), including any liability
therefor as a transferee (including under Section 6901 of the Code or similar
provision of applicable Law) or successor, as a result of Treasury Regulation
Section 1.1502-6 or similar provision of applicable Law or as a result of any
Tax sharing, indemnification or similar agreement, together with any interest,
penalty, additions to tax or additional amount imposed with respect thereto.

1.62

“Taxing Authority” means the Internal Revenue Service and any other Authority
responsible for the collection, assessment or imposition of any Tax or the
administration of any Law relating to any Tax.

1.63

“Tax Return” means any return, information return, declaration, claim for refund
or credit, report or any similar statement, and any amendment thereto, including
any attached schedule and supporting information, whether on a separate,
consolidated, combined, unitary or other basis, that is filed or required to be
filed with any Taxing Authority in connection with the determination,
assessment, collection or payment of a Tax or the administration of any Law
relating to any Tax.

1.64

“Third-Party Claim” is defined in Section 9.2(a).





- 6 -




--------------------------------------------------------------------------------







1.65

“Transaction” is defined in the preamble.

1.66

 “Common Stock” is defined in Section 3.5.

1.67

“U.S. GAAP” means U.S. generally accepted accounting principles, consistently
applied.

1.68

“Warrants” mean warrants to purchase 3,030,000 shares of Parent’s common stock
at an exercise price of $0.40 per share.

ARTICLE II

MERGER AND SHARE EXCHANGE

 

2.1

Merger.  Subject to the terms and conditions of this Agreement and the Agreement
of Merger, Acquisition Subsidiary shall be merged with and into the Company in
accordance with the applicable sections of the California Corporations Code.  At
the Effective Time, the separate legal existence of Acquisition Subsidiary shall
cease, and the Company shall be the surviving company in the Merger (sometimes
hereinafter referred to as the “Surviving Company”) and shall continue its
corporate existence under the laws of the State of California under the name “F3
& Associates, Inc.”

2.2

Filing of Agreement of Merger and Certificate of Approval of Agreement of
Merger; Effective Time. As soon as practicable following the Closing Date,
Parent and the Company shall cause an Agreement of Merger and Certificate of
Approval of Agreement of Merger (the “Agreement of Merger”) meeting the
applicable sections of the California Corporations Code to be properly executed
and filed in accordance with the applicable requirements of the California
Corporations Code. The Merger shall become effective at the time designated in
the Agreement of Merger (the “Effective Time”).

2.3

Share Exchange.  On the Closing Date, (x) the Shareholders shall transfer to the
Parent an aggregate of 285.75 shares of the Common Stock of the Company (as
defined below), which comprise all of the outstanding Common Stock as of the
time of the exchange, and (y) Parent shall issue an aggregate of 70,000,000
“unregistered” and “restricted” fully paid and nonassessable shares of Parent
Common Stock in exchange for the Common Stock to the Shareholders in the amounts
set forth on Schedule “I” (collectively referred to herein as the “Payment
Securities”).

2.4

Tax Consequences.  For U.S. federal income tax purposes, the Merger is intended
to qualify as a “reorganization” within the meaning of Section 368(a) of the
Code and the Treasury Regulations promulgated thereunder. The parties to this
Agreement adopt this Agreement as a “plan of reorganization” within the meaning
of Treasury Regulations Sections 1.368-2(g) and 1.368-3(a).

2.5

Closing.  Subject to the satisfaction or waiver of the conditions set forth in
Article VIII, the closing (the “Closing”) of the Transaction shall take place at
the offices of Legal & Compliance, LLC, 330 Clematis Street, Suite 217, West
Palm Beach, FL 33401 on the third Business Day after all the closing conditions
set forth in Article VII to this Agreement have been satisfied or waived at
10:00 a.m. local time, or at such other date, time or place as Parent and the
Company may agree (the date and time at which the Closing is actually held being
the “Closing Date”).  At the Closing:

(a)

Parent shall deliver the Payment Securities in accordance with Section 2.3.





- 7 -




--------------------------------------------------------------------------------







(b)

The Shareholders shall deliver instructions to the Company’s registrar and
transfer agent that, at the Closing, their Common Stock be transferred to
Parent, with all necessary transfer Tax and other revenue stamps, acquired at
each Shareholder’s expense, affixed.

2.6

Board of Directors.  Immediately after the Closing, the Parent’s board of
directors will consist of five (5) directors.  The Company shall designate three
(3) persons to the Parent’s board of directors as set forth in Section 8.3(h),
the investors who, as a group, invested 51% or more of the proceeds of the
Merger Financing shall designate one (1) director and the board of directors
shall elect one (1) director who shall qualify as an independent director under
the Securities Act, and the rules of any applicable securities exchange.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF

THE COMPANY

 

The Company hereby represents and warrants to Parent that, except as set forth
in the corresponding schedule in the disclosure schedules attached hereto, each
of the following representations and warranties is true, correct and complete to
the knowledge of the Company as of the date of this Agreement and as of the
Closing Date.  

3.1

Corporate Existence and Power.  The Company is a corporation duly organized,
validly existing and in good standing under the Laws of the State of California.
 The Company has all power and authority, corporate and otherwise, and all
governmental licenses, franchises, Permits, authorizations, consents and
approvals required to own and operate its properties and assets and to carry on
its business as presently conducted and as proposed to be conducted.  The
Company is duly qualified or licensed to do business as a foreign corporation or
limited liability company, as applicable, and is in good standing in each
jurisdiction where the character of the property owned or leased by it or the
nature of its activities make such qualification necessary.

3.2

Authorization.

(a)

The execution, delivery and performance by the Company of this Agreement and the
Additional Agreements and the consummation by the Company of the transactions
contemplated hereby and thereby are within the corporate powers of the Company
and have been duly authorized by all necessary action on the part of the
Company, including the approval of the Chief Executive Officer and the approval
of the super majority of the Shareholders of the Company.  This Agreement
constitutes a valid and legally binding agreement of the Company enforceable
against the Company in accordance with their respective terms, subject to
bankruptcy, insolvency and similar Laws affecting the enforceability of creditor
rights generally and to general principals of equity.

3.3

Governmental Authorization.  Neither the execution, delivery nor performance by
the Company of this Agreement or any Additional Agreements requires any consent,
approval, license or other action by or in respect of, or registration,
declaration or filing with, any Authority.

3.4

Non-Contravention.  None of the execution, delivery or performance by the
Company of this Agreement does or will:

(a)

contravene or conflict with the organizational or constitutive documents of the
Company;





- 8 -




--------------------------------------------------------------------------------







(b)

contravene or conflict with or constitute a violation of any provision of any
Law binding upon or applicable to the Company;

(c)

constitute a default under or breach of (with or without the giving of notice or
the passage of time or both); violate; or give rise to any right of termination,
cancellation, amendment or acceleration of any right or obligation of the
Company;

(d)

require any payment or reimbursement by any of the Company (other than
obligations set forth in the Additional Agreements);

(e)

cause a loss of any material benefit relating to the business to which the
Company is entitled under any provision of any Permit or Contract (i) binding
upon the Company, or (ii) by which any of the Common Stock or the Company’s
assets is or may be bound; or

(f)

result in the creation or imposition of any Lien (except for Permitted Liens) on
any of the Common Stock or the Company’s assets.

3.5

Capitalization.  The Company has an authorized capitalization consisting of
10,000 Common Stock, as defined in the Company’s Articles of Incorporation (the
“Common Stock”) of which, 300 shares are issued and outstanding.  All of the
shares of Common Stock have been duly authorized and validly issued, are fully
paid and non-assessable and have not been issued in violation of any preemptive
or similar rights of any Person.  All of the issued and outstanding shares of
Common Stock of the Company are owned of record and beneficially by the
Shareholders as set forth on Schedule “I”.  Upon the Closing, the Parent shall
receive good, valid and marketable title to 285.75 shares of Common Stock, free
and clear of all Liens, which shall constitute all of the issued and outstanding
shares of Company Common Stock at the Closing, and which shall take into account
the cancellation of 14.25 shares of Company Common Stock currently issued in the
name of Fred Feickert. No other class of capital stock is authorized or
outstanding.  Except as set forth on Schedule 3.5, there are no: (a) outstanding
subscriptions, options, warrants, rights (including “phantom stock rights”),
calls, commitments, understandings, conversion rights, rights of exchange, plans
or other agreements of any kind providing for the purchase, issuance or sale of
any shares of Common Stock of the Company, or (b) agreements by any Shareholder
with respect to any of the Common Stock, including any voting trust, other
voting agreement or proxy with respect thereto, or (c) equity holder agreements
between the Company and its direct or indirect holders regarding the securities
of such company.

3.6

Articles of Incorporation and Bylaws.  Complete and correct copies of (a) the
Articles of Incorporation of the Company, as certified by the Secretary of State
of its state of formation within 60 days of the Signing Date, and (b) the
Company’s Bylaws as now in effect, have heretofore been delivered to Parent,.

3.7

Financial Statements.

(a)

The Company shall, three (3) Business Days prior to the Closing Date, deliver to
the Parent the (i) audited balance sheet as of December 31, 2014 (the “Company
Balance Sheet Date”) and December 31, 2013, and (ii) audited statements of
operations and accumulated deficits, statement of changes in equity and cash
flows for the years ended December 31, 2014 and December 31, 2013 (collectively,
the “Audited Financial Statements”).

(b)

The Company has delivered to the Parent financial statements of the Company for
the period ended June 30, 2015, consisting of the balance sheet as of such date,
the income statement for





- 9 -

--------------------------------------------------------------------------------










period ended on such date, and the cash flow statement for the period ended on
such date (the “Unaudited Financial Statements” and together with the Audited
Financial Statements, the “Financial Statements”).

(c)

The Financial Statements (a) are in accordance with the books and records of the
Company, and (b) present fairly in all material respects the financial condition
of the Company at the dates therein specified and the results of its operations
and changes in financial position for the periods therein specified.

(d)

Except as fully disclosed in the Financial Statements, the Company has no
Indebtedness, liabilities or obligations (whether accrued, absolute, contingent,
whether due or to become due or otherwise).

3.8

Governmental Consents.      

(a)

All material consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with any
federal or state governmental authority on the part of the Company required in
connection with the consummation of the Merger shall have been obtained prior
to, and be effective as of, the Closing, other than (i) the filing of the
Agreement of Merger with the Secretary of State of California.

(b)

All material consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with any
federal or state governmental authority on the part of the Company required in
connection with the consummation of the Merger shall have been obtained prior
to, and be effective as of, the Closing.

3.9

Books and Records.  The Company shall make all Books and Records of the Company
available to Parent for its inspection and shall deliver to Parent complete and
accurate copies of all documents referred to in the schedules to this Agreement
or that Parent otherwise has requested within sixty (60) days from the Signing
Date.  

3.10

Absence of Certain Changes.  Since the Company Balance Sheet Date, the Company
has conducted the Business in the ordinary course consistent with past
practices.  Without limiting the generality of the foregoing, except as set
forth on Schedule 3.10, since the Company Balance Sheet Date, there has not been
any Material Adverse Effect in the value to Parent of the transactions
contemplated hereby.

3.11

Litigation.  Except as provided on Schedule 3.11, there is no Action (or any
basis therefor) pending against, or, to the best knowledge of the Company,
threatened against or affecting, the Company.  Except as provided on Schedule
3.11, there are no outstanding judgments against the Company.

3.12

Licenses and Permits.  Schedule 3.12 correctly lists each license, permit, order
or approval or other similar authorization affecting, or materially relating in
any way to, the Business, together with the name of the Authority issuing the
same (the “Permits”).  Except as indicated on Schedule 3.12, such Permits are
valid and in full force and effect, and none of the Permits will, assuming the
related third party consent has been obtained or waived prior to the Closing
Date, be terminated or impaired or become terminable as a result of the
transactions contemplated hereby.  The Company has all Permits necessary to
operate the Business.  





- 10 -

--------------------------------------------------------------------------------










3.13

Interested Party Transactions.  Except as set forth in Schedule 3.13, no
officer, director or stockholder of the Company or any Affiliate or “associate”
(as such term is defined in Rule 405 under the Securities Act) of any such
Person or of the Company has or has had, either directly or indirectly, (a) an
interest in any Person that (i) furnishes or sells services or products that are
furnished or sold or are proposed to be furnished or sold by the Company or (ii)
purchases from or sells or furnishes to the Company any goods or services, or
(b) a beneficial interest in any contract or agreement to which the Company is a
party or by which it or any of its assets may be bound or affected.

3.14

Obligations to or by Stockholders.  Except as set forth in Schedule 3.14, the
Company has no liability or obligation or commitment to any stockholder of the
Company or any Affiliate or “associate” (as such term is defined in Rule 405
under the Securities Act) of any stockholder of the Company, nor does any
stockholder of the Company or any such Affiliate or associate have any
liability, obligation or commitment to the Company.

3.15

Assets.    

(a)

The Company has good title to, or valid leasehold interests in, all of its
properties and assets used in the conduct of its business.  All such assets and
properties, other than assets and properties in which the Company has leasehold
interests, are free and clear of all Liens except as provided for in the
Financial Statements.  The Company has complied in all material respects with
the terms of all leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect.  The Company enjoys
peaceful and undisturbed possession under all such leases.

(b)

Except as expressly set forth in this Agreement, the Financial Statements or the
notes thereto, the Company is not a party to any written or oral agreement not
made in the ordinary course of business that is material to the Company.  The
Company does not own any real property.  Except as set forth in Schedule
3.15(b), the Company maintains no insurance policies or insurance coverage of
any kind with respect to the Company, its business, premises, properties,
assets, employees and agents.  No consent of any bank or other depository is
required to maintain any bank account, other deposit relationship or safety
deposit box of the Company in effect following the consummation of the Merger
and the transactions contemplated hereby.

3.16

Compliance with Laws.  Except as set forth on Schedule 3.16, the Company has not
violated nor is in violation of, and to the Company’s best knowledge, is neither
under investigation with respect to nor has been threatened to be charged with
or given notice of any violation or alleged violation of, any Law, or judgment,
order or decree entered by any court, arbitrator or Authority, domestic or
foreign, nor is there any basis for any such charge and within the last 24
months the Company has not received any subpoenas by any Authority.

3.17

Binding Obligations. This Agreement, together with the Additional Agreements,
 constitute the legal, valid and binding obligations of the Company, and is
enforceable against the Company, in accordance with their respective terms,
except as such enforcement is limited by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

3.18

Absence of Undisclosed Liabilities. The Company does not have any material
obligation or liability (whether accrued, absolute, contingent, liquidated or
otherwise, whether due or to become due), arising out of any transaction entered
into at or prior to the Closing, except (a) to the extent set forth on or
reserved against in the Financial Statements or the notes to the Financial
Statements, and (b) current





- 11 -

--------------------------------------------------------------------------------










liabilities incurred and obligations under agreements entered into in the usual
and ordinary course of business since the date of the Financial Statements, none
of which (individually or in the aggregate) materially and adversely affects the
Condition of the Company.  

3.19

Tax Returns and Audits.  All required federal, state and local Tax Returns of
the Company have been accurately prepared in all material respects and duly and
timely filed, and all federal, state and local Taxes required to be paid with
respect to the periods covered by such returns have been paid to the extent that
the same have become due, except where the failure so to file or pay could not
reasonably be expected to have a material adverse effect upon the Condition of
the Company.  The Company is not and has not been delinquent in the payment of
any Tax.  The Company has not had a Tax deficiency assessed against it and has
not executed a waiver of any statute of limitations or the assessment or
collection of any Tax.  None of the Company’s federal income, state and local
income and franchise tax returns has been audited by any governmental authority;
and none of the Company’s state or local income or franchise Tax Returns has
been audited by any governmental authority.  The reserves for Taxes reflected on
the Company Balance Sheet are and will be sufficient for the payment of all
unpaid Taxes payable by the Company with respect to the period ended on the
Company Balance Sheet Date.  Since the Company Balance Sheet Date, the Company
has made adequate provisions on its books of account for all Taxes with respect
to its business, properties and operations for such period.  The Company has
withheld or collected from each payment made to each of its employees the amount
of all Taxes (including, but not limited to, federal, state and local income
Taxes, Federal Insurance Contribution Act Taxes and Federal Unemployment Tax Act
Taxes) required to be withheld or collected therefrom, and has paid the same to
the proper Tax receiving officers or authorized depositaries.  There are no
federal, state, local or foreign audits, actions, suits, proceedings,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns of the Company now pending, and the Company has not received any
notice of any proposed audits, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns.  The Company has not agreed,
nor is it required, to make any adjustments under Section 481(a) of the Code (or
any similar provision of state, local and foreign law), whether by reason of a
change in accounting method or otherwise, for any Tax period for which the
applicable statute of limitations has not yet expired.  The Company (i) is not a
party to, nor is it bound by or obligated under, any Tax Sharing Agreements, and
(ii) does not have any potential liability or obligation to any Person as a
result of, or pursuant to, any such Tax Sharing Agreements.  The Company has no
liability for any other taxpayer under U.S. Treasury Regulation 1.1502-6 or any
other similar provision.

3.20

Employee Benefit Plans; ERISA.  Except as disclosed in the Schedule 3.20, there
are no “employee benefit plans” (within the meaning of Section 3(3) of ERISA)
nor any other employee benefit or fringe benefit arrangements, practices,
contracts, policies or programs other than programs merely involving the regular
payment of wages, commissions, or bonuses established, maintained or contributed
to by the Company, whether written or unwritten and whether or not funded.  Any
plans listed in this Schedule are hereinafter referred to as the “Company
Employee Benefit Plans.”

3.21

Insurance Coverage.  There is in full force and effect one or more policies of
insurance, insuring the Company and its properties, products and business
against such losses and risks, and in such amounts, as are customary for
business entities engaged in the same or similar business and similarly
situated.  Other than as described on Schedule 3.21, the Company has not been
refused any insurance coverage sought or applied for, and the Company has no
reason to believe that it will be unable to renew its existing insurance
coverage as and when the same shall expire upon terms at least as favorable to
those currently in effect, other than possible increases in premiums that do not
result from any act or omission of the Company.  Other than as set forth on
Schedule 3.21, no suit, proceeding or action or, to the knowledge of the
Company, threat of suit, proceeding or action has been asserted or made against
the Company within the last five years due to alleged bodily injury, disease,
medical





- 12 -

--------------------------------------------------------------------------------










condition, death or property damage arising out of the function or malfunction
of a product, procedure or service designed, manufactured, sold or distributed
by the Company.

3.22

Employment Matters.

(a)

Schedule 3.22(a) sets forth a true and complete list of every employment
agreement for Officers of the Company (each an “Existing Employment Agreement”),
commission agreement, employee group or executive medical, life, or disability
insurance plan, and each incentive, bonus, profit sharing, retirement, deferred
compensation, equity, phantom stock, stock option, stock purchase, stock
appreciation right or severance plan of the Company, to the extent that any such
agreement relates to the Business of the Company, now in effect or under which
the Company has or might have any obligation, or any understanding between the
Company and any employee concerning the terms of such employee’s employment that
does not apply to the Company (to the extent such employment relates to that of
the Company) employees generally (collectively, “Labor Agreements”).

(b)

The Company has complied in all material respects with all Labor Agreements and
all applicable laws relating to employment or labor.  All accrued obligations of
the Company applicable to its employees, whether arising by operation of Law, by
contract, by past custom or otherwise, for payments by the Company to any trust
or other fund or to any Authority, with respect to unemployment or disability
compensation benefits, social security benefits, under ERISA or otherwise, have
been paid or adequate accruals have been made.

3.23

Environmental Laws.

(a)

Except as set forth in Schedule 3.23, the Company has not (i) received any
written notice of any alleged claim, violation of or Liability under any
Environmental Law which has not heretofore been cured or for which there is any
remaining liability; (ii) disposed of, emitted, discharged, handled, stored,
transported, used or released any Hazardous Materials, arranged for the
disposal, discharge, storage or release of any Hazardous Materials, or exposed
any employee or other individual to any Hazardous Materials so as to give rise
to any Liability or corrective or remedial obligation under any Environmental
Laws; or (iii) entered into any agreement that may require it to guarantee,
reimburse, pledge, defend, hold harmless or indemnify any other Person with
respect to liabilities arising out of Environmental Laws or the Hazardous
Materials Activities of the Companies, except in each case as would not,
individually or in the aggregate, have a Material Adverse Effect.

(b)

The Company has delivered to Parent all material records in its possession
concerning the Hazardous Materials Activities of the Company and all
environmental audits and environmental assessments in the possession or control
of the Company of any facility currently owned, leased or used by the Company
which identifies the potential for any violations of Environmental Law or the
presence of Hazardous Materials on any property currently owned, leased or used
by the Company.

(c)

Except as provided for on Schedule 3.23(c), there are no Hazardous Materials in,
on, or under any properties owned, leased or used at any time by the Company
such as could give rise to any material liability or corrective or remedial
obligation of the Company under any Environmental Laws.

3.24

Finders’ Fees.  Except as set forth on Schedule 3.24, there is no investment
banker, broker, finder or other intermediary which has been retained by or is
authorized to act on behalf of the Company who might be entitled to any fee or
commission from Parent or any of its Affiliates (including the Company following
the Closing) upon consummation of the transactions contemplated by this
Agreement.





- 13 -

--------------------------------------------------------------------------------










3.25

Duty to Make Inquiry.   To the extent that any of the representations or
warranties in this Article III are qualified by “knowledge” or “belief,” the
Company represents and warrants that it has made due and reasonable inquiry and
investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry of its
directors and executive officers.

3.26

Disclosure.  There is no fact relating to the Company that the Company has not
disclosed to Parent in writing that materially and adversely affects nor,
insofar as Company can now foresee, will materially and adversely affect, the
condition (financial or otherwise), properties, assets, liabilities, business
operations, results of operations or prospects of Company.  No representation or
warranty by Company herein and no information disclosed in the schedules or
exhibits hereto by Company contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.

ARTICLE IV

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

4.1

Survival; Termination.

(a)

The representations, warranties, and covenants of the respective parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated for a period of two years.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUBSIDIARY

 

Parent and Acquisition Subsidiary, jointly and severally, hereby represent and
warrant to the Company that:

5.1

Corporate Existence and Power.  Parent is a corporation duly organized and
existing in good standing under the laws of the State of Wyoming.  Acquisition
Subsidiary is a corporation duly organized and existing in good standing under
the laws of the State of California.  Parent and Acquisition Subsidiary have
heretofore delivered to the Company complete and correct copies of their
respective Articles of Incorporation and Bylaws as now in effect.  Parent and
Acquisition Subsidiary have full corporate power and authority to carry on their
respective businesses as they are now being conducted and as now proposed to be
conducted and to own or lease their respective properties and assets.  Except as
set forth in Schedule 5.1, neither Parent nor Acquisition Subsidiary has any
subsidiaries (except Parent’s ownership of Acquisition Subsidiary) or direct or
indirect interest (by way of stock ownership or otherwise) in any firm,
corporation, limited liability company, partnership, association or business.
 Parent owns all of the issued and outstanding shares of common stock of
Acquisition Subsidiary free and clear of all Liens, and Acquisition Subsidiary
has no outstanding options, warrants or rights to purchase its shares of common
stock or other securities of Acquisition Subsidiary, other than the shares of
common stock owned by Parent.  Unless the context otherwise requires, all
references in this Article V to “Parent” shall be treated as being a reference
to Parent and Acquisition Subsidiary taken together as one enterprise.

5.2

Corporate Authorization.  The execution, delivery and performance by Parent of
this Agreement and the Additional Agreements and the consummation by Parent of
the transactions contemplated hereby and thereby are within the corporate powers
of Parent and have been duly authorized by all necessary corporate action on the
part of Parent.  This Agreement has been duly executed and delivered by Parent
and it constitutes, and upon their execution and delivery, the Additional





- 14 -

--------------------------------------------------------------------------------










Agreements will constitute, a valid and legally binding agreement of Parent,
enforceable against it in accordance with its terms.

5.3

Governmental Authorization.  With the exception of the filing of the Spin-Off
(as defined in Section 8.1(f)) S-1 Registration Statement contemplated by
Section 6.5 hereof, neither the execution, delivery nor performance of this
Agreement by Parent or Acquisition Subsidiary requires any consent, approval,
license or other action by or in respect of, or registration, declaration or
filing with any Authority.

5.4

Non-Contravention.  The execution, delivery and performance by Parent of this
Agreement do not and will not (i) contravene or conflict with the organizational
or constitutive documents of Parent, or (ii) contravene or conflict with or
constitute a violation of any provision of any Law, judgment, injunction, order,
writ, or decree binding upon Parent.

5.5

Authorized Capital.   

(a)

The authorized capital stock of Parent consists of (i) 200,000,000 shares of
common stock, par value $0.001 per share (“Parent Common Stock”), of which
10,665,631 shares are issued and outstanding, and (ii) 5,000,000 shares of
Preferred Stock, par value $0.001 per share (“Parent Preferred Stock”), of which
no shares are issued and outstanding.  Except as set forth on Schedule 5.5(a) or
in any Parent SEC Documents, Parent has no outstanding options, rights or
commitments to issue shares of Parent Stock or any other equity security of
Parent or Acquisition Subsidiary, and there are no outstanding securities
convertible or exercisable into or exchangeable for shares of Parent Stock or
any other equity security of Parent or Acquisition Subsidiary.  There is no
voting trust, agreement or arrangement among any of the beneficial holders of
Parent Stock affecting the nomination or election of directors or the exercise
of the voting rights of Parent Stock.  The offer, issuance and sale of such
shares of Parent Stock were (a) exempt from the registration and prospectus
delivery requirements of the Securities Act, (b) registered or qualified (or
were exempt from registration or qualification) under the registration or
qualification requirements of all applicable state securities laws and (c)
accomplished in conformity with all other applicable securities laws.  None of
such shares of Parent Stock are subject to a right of withdrawal or a right of
rescission under any federal or state securities or “Blue Sky” law.

(b)

The authorized capital stock of Acquisition Subsidiary consists of 1,000 shares
of common stock, par value $0.001 per share (the “Acquisition Subsidiary Common
Stock”), of which 1,000 shares are issued and outstanding.  All of the
outstanding shares Acquisition Subsidiary Common Stock are owned by Parent,
validly issued and outstanding, fully paid and non-assessable, and none of such
shares have been issued in violation of the preemptive rights of any Person.
 Acquisition Subsidiary has no outstanding options, rights or commitments to
issue shares of Acquisition Subsidiary common stock or any other equity security
of Acquisition Subsidiary, and there are no outstanding securities convertible
or exercisable into or exchangeable for shares of Acquisition Subsidiary Common
Stock or any other equity security of Acquisition Subsidiary.

5.6

Acquisition Subsidiary.  Acquisition Subsidiary is a California corporation and
a wholly owned subsidiary of Parent that was formed specifically for the purpose
of the Merger and that has not conducted any business or acquired any property,
and will not conduct any business or acquire any property prior to the Closing
Date, except in preparation for and otherwise in connection with the
transactions contemplated by this Agreement and the other agreements to be made
pursuant to or in connection with the Transaction.





- 15 -

--------------------------------------------------------------------------------










5.7

Validity of Shares.  The shares of Parent Common Stock to be issued at the
Closing pursuant to Section 2.3 hereof, when issued and delivered in accordance
with the terms of the Agreement, shall be duly and validly issued, fully paid
and non-assessable.  The issuance of the Parent Common Stock upon consummation
of the Merger pursuant to Sections 2.3 will be exempt from the registration and
prospectus delivery requirements of the Securities Act and from the
qualification or registration requirements of any applicable state “Blue Sky” or
securities laws.

5.8

SEC Reporting and Compliance.

(a)

Parent filed a registration statement on Form S-1 under the Securities Act,
which became effective on August 22, 2012 (the “Parent Registration Statement”).
 Since that date, Parent has filed with the Commission all registration
statements, proxy statements, information statements and reports required to be
filed pursuant to the Exchange Act.  Parent has not filed with the Commission a
certificate on Form 15 pursuant to Rule 12h-3 of the Exchange Act.

(b)

Parent has made available to the Company true and complete copies of the
registration statements, information statements and other reports (collectively,
the “Parent SEC Documents”) filed by Parent with the Commission.  As of its
respective filing date, each Parent SEC Document complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
promulgated thereunder applicable to such Parent SEC Documents and, except to
the extent that information contained in any Parent SEC Document has been
revised or superseded by a later filed Parent SEC Document, did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not misleading.

(c)

Prior to and until the Closing, Parent will provide to the Company copies of any
and all amendments or supplements to the Parent SEC Documents filed with the
Commission and all subsequent registration statements and reports filed by
Parent subsequent to the filing of the Parent SEC Documents with the Commission
and any and all subsequent information statements, proxy statements, reports or
notices filed by Parent with the Commission or delivered to the stockholders of
Parent.

(d)

Parent is not an investment company within the meaning of Section 3 of the
Investment Company Act of 1940, as amended.

(e)

Parent is not, and never has been, a “shell company” as defined in Rule 12b-2
under the Exchange Act and as indicated in the Parent’s filings with the
Commission.

(f)

The shares of Parent Common Stock are quoted on the OTCQB tier of the OTC
Markets Group (the “OTC Markets”) under the symbol “FUTU” and Parent is, and has
no reason to believe that it will not in the foreseeable future continue to be,
in compliance in all material respects with all rules and regulations of the OTC
Markets applicable to it and the Parent Common Stock.  The issuance of Parent
Common Stock under this Agreement does not contravene the rules and regulations
of the trading market on which the Parent Common Stock is currently listed or
quoted, and no approval of the stockholders of Parent is required for Parent to
issue and deliver the Parent Common Stock contemplated by this Agreement. There
is no action or proceeding pending threatened against the Company by The
Financial Industry Regulatory Authority, Inc. (“FINRA”) with respect to any
intention by such entity to prohibit or terminate the quotation of the Company
Common Stock on the OTC Markets.

(g)

Between the date hereof and the Effective Time, Parent shall continue to satisfy
the filing requirements of the Exchange Act and all other requirements of
applicable securities laws and of the OTC Markets.





- 16 -

--------------------------------------------------------------------------------










(h)

The Parent SEC Documents include all certifications and statements required of
it, if any, by (i) Rule 13a-14 or 15d-14 under the Exchange Act, and (ii) 18
U.S.C. Section 1350 (Section 906 of the Sarbanes-Oxley Act of 2002), and each of
such certifications and statements contain no qualifications or exceptions to
the matters certified therein other than a knowledge qualification, permitted
under such provision, and have not been modified or withdrawn and neither Parent
nor any of its officers has received any notice from the Commission questioning
or challenging the accuracy, completeness, form or manner of filing or
submission of such certifications or statements.

(i)

Parent has otherwise materially complied with the Securities Act, Exchange Act
and all other applicable federal and state securities laws, rules and
regulations.

5.9

Financial Statements.  The balance sheets and statements of operations,
stockholders’ equity and cash flows contained in the Parent SEC Documents (the
“Parent Financial Statements”) (a) comply as to form in all material respects
with applicable accounting requirements and rules and regulations of the
Commission with respect thereto, (b) have been prepared in accordance with U. S.
GAAP applied on a basis consistent with prior periods (and, in the case of
unaudited financial information, on a basis consistent with year-end audits),
(c) are in accordance with the books and records of Parent and (d) present
fairly in all material respects the financial condition of Parent at the dates
therein specified and the results of its operations and changes in financial
position for the periods therein specified.  The financial statements included
in the Parent Registration Statement and the Parent SEC Documents (to the extent
applicable) were audited by Gregory & Associates, LLC, Parent’s current
independent registered public accounting firm.

5.10

Governmental Consents.      

(a)

All material consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with any
federal or state governmental authority on the part of Parent or Acquisition
Subsidiary required in connection with the consummation of the Merger shall have
been obtained prior to, and be effective as of, the Closing, other than (i) the
filing of the Agreement of Merger with the Secretary of State of California;
(ii) the filing of a Form 8-K with the Commission within four (4) business days
after the execution of this Agreement and of the Closing Date; and (iii) any
filing required by FINRA.

(b)

All material consents, approvals, orders, or authorizations of, or
registrations, qualifications, designations, declarations, or filings with any
federal or state governmental authority on the part of Company required in
connection with the consummation of the Merger shall have been obtained prior
to, and be effective as of, the Closing.

5.11

Compliance with Laws and Other Instruments.  The execution, delivery and
performance by Parent and/or Acquisition Subsidiary of the Merger Documents and
the other agreements to be made by Parent or Acquisition Subsidiary pursuant to
or in connection with the Merger Documents and the consummation by Parent and/or
Acquisition Subsidiary of the transactions contemplated by the Merger Documents
will not cause Parent and/or Acquisition Subsidiary to violate or contravene (a)
any provision of law, (b) any rule or regulation of any agency, government or
Authority, (c) any order, judgment or decree of any court or Authority, or (d)
any provision of their respective charters or Bylaws as amended and in effect on
and as of the Closing Date and will not violate or be in conflict with, result
in a breach of or constitute (with or without notice or lapse of time, or both)
a default under any material indenture, loan or credit agreement, deed of trust,
mortgage, security agreement or other agreement or contract to which Parent or
Acquisition Subsidiary is a party or by which Parent and/or Acquisition
Subsidiary or any of their respective properties is bound.





- 17 -

--------------------------------------------------------------------------------










5.12

No General Solicitation.  In issuing the Parent Common Stock in the Merger
hereunder, neither Parent nor anyone acting on its behalf has offered to sell
the Parent Stock by any form of general solicitation or advertising.

5.13

Binding Obligations.  This Agreement, together with the Additional Agreements,
 constitute the legal, valid and binding obligations of Parent and Acquisition
Subsidiary, and are enforceable against Parent and Acquisition Subsidiary, in
accordance with their respective terms, except as such enforcement is limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

5.14

Absence of Undisclosed Liabilities.  Neither Parent nor Acquisition Subsidiary
has any material obligation or liability (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due), arising out of any
transaction entered into at or prior to the Closing, except (a) as disclosed in
the Parent SEC Documents, (b) to the extent set forth on or reserved against in
the balance sheet of Parent in the most recent Parent SEC Document filed by
Parent (the “Parent Balance Sheet”) or the notes to the Parent Financial
Statements, (c) current liabilities incurred and obligations under agreements
entered into in the usual and ordinary course of business since the date of the
Parent Balance Sheet (the “Parent Balance Sheet Date”), none of which
(individually or in the aggregate) materially and adversely affects the
Condition of Parent and (d) by the specific terms of any written agreement,
document or arrangement attached as an exhibit to the Parent SEC Documents.  As
of the Closing Date, all liabilities of Parent shall have been paid off and
shall in no event remain liabilities of the Parent, the Acquisition Subsidiary,
the Company or the stockholders of Parent following the Closing.

5.15

Absence of Changes.  Since the Parent Balance Sheet Date, except as disclosed in
the Parent SEC Documents, Parent has conducted its business in the ordinary
course consistent with past practices.  Without limiting the generality of the
foregoing, except as set forth in the Parent SEC Documents, since the Parent
Balance Sheet Date, there has not been any Material Adverse Effect in the value
to Company of the transactions contemplated hereby.

5.16

Tax Returns and Audits.  All required federal, state and local Tax Returns of
Parent have been accurately prepared in all material respects and duly and
timely filed, and all federal, state and local Taxes required to be paid with
respect to the periods covered by such returns have been paid to the extent that
the same have become due, except where the failure so to file or pay could not
reasonably be expected to have a material adverse effect upon the Condition of
the Parent.  Parent is not and has not been delinquent in the payment of any
Tax.  Parent has not had a Tax deficiency assessed against it and has not
executed a waiver of any statute of limitations or the assessment or collection
of any Tax.  None of Parent’s federal income, state and local income and
franchise tax returns has been audited by any governmental authority; and none
of the Parent’s state or local income or franchise Tax Returns has been audited
by any governmental authority.  The reserves for Taxes reflected on the Parent
Balance Sheet are and will be sufficient for the payment of all unpaid Taxes
payable by Parent with respect to the period ended on the Parent Balance Sheet
Date.  Since the Parent Balance Sheet Date, the Parent has made adequate
provisions on its books of account for all Taxes with respect to its business,
properties and operations for such period.  Parent has withheld or collected
from each payment made to each of its employees the amount of all Taxes
(including, but not limited to, federal, state and local income Taxes, Federal
Insurance Contribution Act Taxes and Federal Unemployment Tax Act Taxes)
required to be withheld or collected therefrom, and has paid the same to the
proper Tax receiving officers or authorized depositaries.  There are no federal,
state, local or foreign audits, actions, suits, proceedings, investigations,
claims or administrative proceedings relating to Taxes or any Tax Returns of
Parent now pending, and Parent has not received any notice of any proposed
audits, investigations, claims or administrative





- 18 -

--------------------------------------------------------------------------------










proceedings relating to Taxes or any Tax Returns.  Parent has not agreed, nor is
it required, to make any adjustments under Section 481(a) of the Code (or any
similar provision of state, local and foreign law), whether by reason of a
change in accounting method or otherwise, for any Tax period for which the
applicable statute of limitations has not yet expired.  Parent (i) is not a
party to, nor is it bound by or obligated under, any Tax Sharing Agreements, and
(ii) does not have any potential liability or obligation to any Person as a
result of, or pursuant to, any such Tax Sharing Agreements.  Parent has no
liability for any other taxpayer under U.S. Treasury Regulation 1.1502-6 or any
other similar provision.

5.17

Employee Benefit Plans; ERISA.  Except as disclosed in the Parent SEC Documents,
there are no “employee benefit plans” (within the meaning of Section 3(3) of
ERISA) nor any other employee benefit or fringe benefit arrangements, practices,
contracts, policies or programs other than programs merely involving the regular
payment of wages, commissions, or bonuses established, maintained or contributed
to by Parent, whether written or unwritten and whether or not funded.  Any plans
listed in the Parent SEC Documents are hereinafter referred to as the “Parent
Employee Benefit Plans.”

5.18

Litigation.  There is no legal action, suit, arbitration or other legal,
administrative or other governmental proceeding pending or, to the knowledge of
Parent, threatened against or affecting Parent or Acquisition Subsidiary or any
of their respective properties, assets or businesses and, to the knowledge of
Parent, there is no incident, transaction, occurrence or circumstance that might
reasonably be expected to result in or form the basis for any such action, suit,
arbitration or other proceeding.  Neither Parent nor Acquisition Subsidiary is
in default with respect to any order, writ, judgment, injunction, decree,
determination or award of any court or any governmental agency or
instrumentality or arbitration authority.

5.19

Licenses.  Parent possesses from all appropriate governmental authorities all
licenses, permits, authorizations, approvals, franchises and rights necessary
for Parent to engage in the business currently conducted by it, all of which are
in full force and effect.

5.20

Interested Party Transactions.   Except as disclosed in a Parent SEC Document,
no officer, director or stockholder of Parent or any Affiliate or “associate”
(as such term is defined in Rule 405 under the Securities Act) of any such
Person or of Parent has or has had, either directly or indirectly, (a) an
interest in any Person that (i) furnishes or sells services or products that are
furnished or sold or are proposed to be furnished or sold by Parent or (ii)
purchases from or sells or furnishes to Parent any goods or services, or (b) a
beneficial interest in any contract or agreement to which Parent is a party or
by which it or any of its assets may be bound or affected.

5.21

Obligations to or by Stockholders.  Parent has no liability or obligation or
commitment to any stockholder of Parent or any Affiliate or “associate” (as such
term is defined in Rule 405 under the Securities Act) of any stockholder of
Parent, nor does any stockholder of Parent or any such Affiliate or associate
have any liability, obligation or commitment to Parent.

5.22

Assets.    

(a)

Parent has good title to, or valid leasehold interests in, all of its properties
and assets used in the conduct of its business.  All such assets and properties,
other than assets and properties in which the Parent has leasehold interests,
are free and clear of all Liens.  Parent has complied in all material respects
with the terms of all leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect.  Parent enjoys
peaceful and undisturbed possession under all such leases.





- 19 -

--------------------------------------------------------------------------------










(b)

Except as expressly set forth in this Agreement, the Parent Balance Sheet or the
notes thereto, or the Parent SEC Documents, Parent is not a party to any written
or oral agreement not made in the ordinary course of business that is material
to Parent.  Parent does not own any real property.  Except as set forth in
Schedule 5.22(b), Parent maintains no insurance policies or insurance coverage
of any kind with respect to Parent, its business, premises, properties, assets,
employees and agents.  No consent of any bank or other depository is required to
maintain any bank account, other deposit relationship or safety deposit box of
Parent in effect following the consummation of the Merger and the transactions
contemplated hereby.

5.23

Employees.  Other than pursuant to ordinary arrangements of employment
compensation (which such arrangements are described in the Parent SEC
Documents), Parent is not under any obligation or liability to any officer,
director, employee or Affiliate of Parent.

5.24

Duty to Make Inquiry.   To the extent that any of the representations or
warranties in this Article V are qualified by “knowledge” or “belief,” Parent
represents and warrants that it has made due and reasonable inquiry and
investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry of its
directors and executive officers.

5.25

Market Makers.   Parent has at least two (2) market makers for the Parent Common
Stock and believes such market makers shall have obtained all permits and made
all filings necessary in order for such market makers to continue as market
makers of Parent.

5.26

Internal Accounting Controls.      Except as set forth in Schedule 5.26 or as
disclosed in its SEC Documents, Parent maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (a) transactions are
executed in accordance with management’s general or specific authorizations, (b)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. GAAP and to maintain asset accountability,
(c) access to assets is permitted only in accordance with management’s general
or specific authorization, and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Except as set forth in Schedule 5.26
or as disclosed in its SEC Documents, Parent has established disclosure controls
and procedures for Parent and designed such disclosure controls and procedures
to ensure that material information relating to the Parent is made known to the
officers by others within those entities.  Parent’s officers have evaluated the
effectiveness of the Parent’s controls and procedures as of the date prior to
the filing date of the most recently filed periodic report under the Exchange
Act (such date, the “Evaluation Date”).  Since the Evaluation Date, there have
been no significant changes in Parent’s internal controls or, to Parent’s
knowledge, in other factors that could significantly affect Parent’s internal
controls except as set forth in Schedule 5.26 or as disclosed in its SEC
Documents.

5.27

Certain Registration Matters.      Except as specified in the Parent SEC
Documents, prior to the date hereof, Parent has not granted or agreed to grant
to any person any rights (including “piggy-back” registration rights) to have
any securities of Parent registered with the Commission or any other
governmental authority that have not been satisfied.

5.28

Disclosure.  There is no fact relating to Parent that Parent has not disclosed
to the Company in writing that materially and adversely affects nor, insofar as
Parent can now foresee, will materially and adversely affect, the condition
(financial or otherwise), properties, assets, liabilities, business operations,
results of operations or prospects of Parent.  No representation or warranty by
Parent herein and no information disclosed in





- 20 -

--------------------------------------------------------------------------------










the schedules or exhibits hereto by Parent contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading.

ARTICLE VI

COVENANTS OF ALL PARTIES HERETO

 

The parties hereto covenant and agree that:

6.1

Best Efforts; Further Assurances.  Subject to the terms and conditions of this
Agreement, each party shall use its best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary or desirable
under applicable Laws, and in the case of the Company as reasonably requested by
Parent, to consummate and implement expeditiously each of the transactions
contemplated by this Agreement, provided, however, that upon Parent’s request,
the parties hereto will work together in good faith to perform further analysis
of the structure of the transactions contemplated by this Agreement following
additional diligence to further evaluate the relative tax efficiencies of such
transactions, and, if such analysis identifies a structure that is generally
more tax efficient than the structure contemplated by this Agreement, the
parties agree to negotiate such alternate structure in good faith and take any
actions necessary to implement such alternate structure.  

6.2

Confidentiality.  The Company, on the one hand, and Parent and Parent, on the
other hand, shall hold and shall cause their respective representatives to hold
in strict confidence, unless compelled to disclose by judicial or administrative
process or by other requirements of Law, all documents and information
concerning the other party furnished to it by such other party or its
representatives in connection with the transactions contemplated by this
Agreement (except to the extent that such information can be shown to have been
(a) previously known by the party to which it was furnished, (b) in the public
domain through no fault of such party or (c) later lawfully acquired from other
sources, which source is not the agent of the other party, by the party to which
it was furnished), and each party shall not release or disclose such information
to any other person, except its representatives in connection with this
Agreement. In the event that any party believes that it is required to disclose
any such confidential information pursuant to applicable Laws, such party shall
give timely written notice to the other party so that such party may have an
opportunity to obtain a protective order or other appropriate relief.  Each
party shall be deemed to have satisfied its obligations to hold confidential
information concerning or supplied by the other party if it exercises the same
care as it takes to preserve confidentiality for its own similar information.  

6.3

Government Filings. After the Closing Date, Acquisition Subsidiary and the
Company shall file the Agreement of Merger with the Secretary of State of
California. Parent shall (i) file a Form 8-K with the Commission within four (4)
business days after the execution of this Agreement and of the Closing Date; and
(ii) any filing required by FINRA within the applicable filing deadlines.

6.4

Post-Closing Name Change Consent and Information Statement.  After the Closing
Date, the Company Shareholders, as the majority shareholders of Parent, shall
have consented to a written action of shareholders approving the name change of
Parent and the filing of an Information Statement with the Commission or such
other filing as may be required by the Commission.

6.5

Spin-Off Registration Statement.  Parent will assist FHS (as defined in Section
8.1(f) below) in filing its SEC Form S-1 Registration Statement to complete the
Spin-Off of the Parent Legacy Business to the shareholders of record of Parent
(the “Spin-Off S-1”), with a record date immediately prior to the Closing Date
or in the manner determined by Parent, as well as sign any other documents or
agreements necessary to complete this transaction.  All costs and expenses
related to the Spin-Off and the preparation, filing and obtaining effectiveness
from the SEC of the Spin-Off S-1 (including, but not





- 21 -




--------------------------------------------------------------------------------







limited to, legal, accounting, registration, filing fees, compliance with
applicable Blue Sky laws) will be borne by and paid for by FHS. In addition, FHS
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the Spin-Off and the Spin-Off S-1 (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any accounting and auditor fees and
expenses incurred in connection with the Spin-Off and the Spin-Off S-1.  During
the period between the Closing Date and the completion of the Spin-Off, the
parties agree that Parent and FHS shall be operated as separate businesses and
further agree not to take any action that would interfere with FHS’s ability to
conduct the Parent Legacy Business (as defined in Section 8.1(f) below).

ARTICLE VII

CONDUCT OF BUSINESS PENDING MERGER

 

7.1

Conduct of Business by the Company Pending the Merger.  Prior to the Effective
Time, unless Parent or Acquisition Subsidiary shall otherwise agree in writing
or as otherwise contemplated by this Agreement or the Additional Agreements:

(a)

The Business of the Company shall be conducted only in the ordinary course;

(b)

The Company shall not (i) directly or indirectly redeem, purchase or otherwise
acquire or agree to redeem, purchase or otherwise acquire any of its Common
Stock; (ii) amend its Bylaws except to effectuate the transactions contemplated
in this Agreement or (iii) split, combine or reclassify the outstanding Common
Stock or declare, set aside or pay any dividend payable in cash, equity or
property or make any distribution with respect to any such Common Stock;

(c)

The Company shall not (i) issue or agree to issue any additional Common Stock,
or options, warrants or rights of any kind to acquire any Common Stock; (ii)
acquire or dispose of any fixed assets or acquire or dispose of any other
substantial assets other than in the ordinary course of business; (iii) incur
additional Indebtedness or any other liabilities or enter into any other
transaction other than in the ordinary course of business; (iv) enter into any
contract, agreement, commitment or arrangement with respect to any of the
foregoing or (v) except as contemplated by this Agreement, enter into any
contract, agreement, commitment or arrangement to dissolve, merge, consolidate
or enter into any other material business combination;

(d)

The Company shall use its commercially reasonable efforts to preserve intact the
business organization of the Company, to keep available the service of its
present officers and key employees, and to preserve the good will of those
having business relationships with it;

(e)

The Company will not, nor will it authorize any director or authorize or permit
any officer or employee or any attorney, accountant or other representative
retained by it to make, solicit, encourage any inquiries with respect to, or
engage in any negotiations concerning, any Acquisition Proposal (as defined
below for purposes of this paragraph).  The Company will promptly advise Parent
orally and in writing of any such inquiries or proposals (or requests for
information) and the substance thereof.  As used in this paragraph, “Acquisition
Proposal” shall mean any proposal for a merger or other business combination
involving the Company or for the acquisition of a substantial equity interest in
it or any material assets of it other than as contemplated by this Agreement.
 The Company will immediately cease and cause to be terminated any existing
activities, discussions or negotiations with any Person conducted heretofore
with respect to any of the foregoing; and

(f)

The Company will not enter into any new employment agreements with any of its
officers or employees or grant any increases in the compensation or benefits of
its officers and employees or amend any employee benefit plan or arrangement.





- 22 -

--------------------------------------------------------------------------------










7.2

Conduct of Business by Parent and Acquisition Subsidiary Pending the Merger.
 Prior to the Effective Time, unless the Company shall otherwise agree in
writing or as otherwise contemplated by this Agreement:

(a)

The business of Parent and Acquisition Subsidiary shall be conducted only in the
ordinary course; provided, however, that Parent shall take the steps necessary
to effect the Spin-Off of  Parent Legacy Business without liability to Parent or
Acquisition Subsidiary in accordance with the Separation Agreement;

(b)

Neither Parent nor Acquisition Subsidiary shall (i) directly or indirectly
redeem, purchase or otherwise acquire or agree to redeem, purchase or otherwise
acquire any shares of its capital stock; (ii) amend its charter or Bylaws other
than to effectuate the transactions contemplated hereby; or (iii) split, combine
or reclassify its capital stock or declare, set aside or pay any dividend
payable in cash, stock or property or make any distribution with respect to such
stock;

(c)

Except as contemplated by this Agreement, neither Parent nor Acquisition
Subsidiary shall (i) issue or agree to issue any additional shares of, or
options, warrants or rights of any kind to acquire shares of, its capital stock
other than to effectuate the transactions contemplated or permitted pursuant to
this Agreement; (ii) acquire or dispose of any assets other than in the ordinary
course of business (except for dispositions in connection with Section 7.2(a)
hereof); (iii) incur additional Indebtedness or any other liabilities or enter
into any other transaction except in the ordinary course of business; (iv) enter
into any contract, agreement, commitment or arrangement with respect to any of
the foregoing or (v) enter into any contract, agreement, commitment or
arrangement to dissolve, merge, consolidate or enter into any other material
business contract or enter into any negotiations in connection therewith;

(d)

Neither Parent nor Acquisition Subsidiary will, nor will they authorize any
director or authorize or permit any officer or employee or any attorney,
accountant or other representative retained by them to, make, solicit, encourage
any inquiries with respect to, or engage in any negotiations concerning, any
Acquisition Proposal (as defined below for purposes of this paragraph).  Parent
will promptly advise the Company orally and in writing of any such inquiries or
proposals (or requests for information) and the substance thereof.  As used in
this paragraph, “Acquisition Proposal” shall mean any proposal for a merger or
other business combination involving Parent or Acquisition Subsidiary or for the
acquisition of a substantial equity interest in either of them or any material
assets of either of them other than as contemplated by this Agreement.  Parent
will immediately cease and cause to be terminated any existing activities,
discussions or negotiations with any Person conducted heretofore with respect to
any of the foregoing; and

(e)

Neither Parent nor Acquisition Subsidiary will enter into any new employment
agreements with any of their officers or employees or grant any increases in the
compensation or benefits of their officers and employees.

ARTICLE VIII

CONDITIONS TO CLOSING

 

8.1

Condition to the Obligations of the Parties.  The obligations of all of the
parties to consummate the Closing are subject to the satisfaction of all the
following conditions:

(a)

No provisions of any applicable Law, and no Order shall prohibit or impose any
condition on the consummation of the Closing.





- 23 -

--------------------------------------------------------------------------------










(b)

There shall not be any Action brought by a third-party non-Affiliate to enjoin
or otherwise restrict the consummation of the Closing.

(c)

Parent shall have completed a financing transaction resulting in gross proceeds
to Parent of a minimum of $1,500,000 on such terms and conditions as reasonably
approved by the Company (the “Merger Financing”).  

(d)

As part of the Merger Financing, Parent shall have entered into a Registration
Rights Agreement with the investors in the Merger Financing covering Parent’s
common stock included in the sale of its securities as part of the Merger
Financing, and a minimum of 7,500,000 shares of Parent’s common stock issued to
the Company Shareholders subject to SEC rules and limitations and in the
reasonable discretion of the investors in the Merger Financing (the
“Registration Rights Agreement”).

(e)

Subject to compliance with applicable securities laws, rules and regulations,
including SEC restrictions relating to “integration” of securities offerings,
Parent shall have received a good faith commitment for a financing for minimum
of $1,500,000 in gross proceeds to Parent (the “Post-Merger Financing”) in
addition to the Merger Financing on such terms and conditions as reasonably
approved by the Company with a closing no later than 90 days after a
Registration Statement on Form S-1 covering the securities issued in the Merger
Financing has been declared effective by the Commission.

(f)

At or prior to the Closing: (a) Parent’s board of directors shall have approved
the agreement to Spin-Off Parent’s current healthcare business and all assets
related thereto, including all cash, excepting only the Merger Financing,
together with any note receiveables and the proceeds from such receivables, if
any (including, but not limited to the promissory note reflecting amounts lent
by Parent to the Company), all trade receivables, debt and liabilities
(exclusive of any debt related to the Company other than as provided in Section
8.3) owned and operated by Parent through its wholly owned subsidiary, Future
Healthcare Services Corp., a Wyoming corporation (“FHS”), by FHS’s wholly owned
subsidiary, Interim Healthcare of Wyoming, Inc., a Wyoming corporation (the
“Parent Legacy Business”), to the record holders of Parent’s common stock as of
the record date, which record date shall be the date immediately prior to the
Closing of the Merger (the “Spin-Off”), in the form of the Separation Agreement
attached hereto as Exhibit A (the “Separation Agreement”).

(g)

Parent and the Company shall have entered into agreements with their respective
advisors and consultants to pay expenses of the Merger, including the payment of
certain fees and expenses of the parties and their advisors.

(h)

Parent and the Company shall have entered into employment and indemnification
agreements with the following individuals, in a form satisfactory to both the
Parent, the Company and employee: Mark Sizelove, Sean Finn and Gene Feickert.

(i)

Parent shall have received the Financial Statements of the Company in form
satisfactory to Parent and Company.

(j)

The parties shall have received the written consent of all of the Company
Shareholders: (i) authorizing the exchange of Common Stock for shares of Parent
Common Stock as set forth in Section 2.3; (ii) explicitly waiving any right to
receive shares of FHS in connection with the Spin-Off; and (iii) making
customary representations with respect to their “accredited” or “sophisticated
investor” status, access to material information about Parent, and the like.  

(k)

The Shareholders Buy-Sell Agreement entered into among the Company, Fred
Feickert, Sean Finn, Gene Feickert and the spouses of Sean Finn and Gene
Feickert dated January 1, 2005 shall be resolved to the mutual satisfaction of
the Parties.





- 24 -




--------------------------------------------------------------------------------







8.2

Conditions to Obligations of Parent.  The obligation of Parent to consummate the
Closing is subject to the satisfaction, or the waiver at Parent’s sole and
absolute discretion, of all the following further conditions:

(a)

The Company shall have duly performed all of its obligations hereunder required
to be performed by them at or prior to the Closing Date.

(b)

All of the representations and warranties of the Company contained in this
Agreement, the Additional Agreements and in any certificate delivered by the
Company, the Chief Executive Officer or any Shareholder pursuant hereto,
disregarding all qualifications and exceptions contained therein relating to
knowledge, materiality or Material Adverse Effect, shall: (i) be true, correct
and complete (A) at and as of the date of this Agreement, or, (B) if otherwise
specified, when made or when deemed to have been made, and (ii) be true, correct
and complete as of the Closing Date, in the case of (i) and (ii) with only such
exceptions as could not in the aggregate reasonably be expected to have a
Material Adverse Effect.

(c)

There shall have been no event, change or occurrence which individually or
together with any other event, change or occurrence, could reasonably be
expected to have a Material Adverse Effect, regardless of whether it involved a
known risk.

(d)

Parent shall have received a certificate dated as of the Closing Date and signed
by the Chief Executive Officer of the Company to the effect set forth in clauses
(a) through (c) of this Section 8.2.

(e)

No court, arbitrator or other Authority shall have issued any judgment,
injunction, decree or order, or have pending before it a proceeding for the
issuance of any thereof, and there shall not be any provision of any applicable
Law restraining or prohibiting the consummation of the Closing, the ownership by
Parent of any of the Common Stock or the effective operation of the Business by
the Company after the Closing Date.

(f)

Parent shall have received the Financial Statements.

(g)

The Company has acquired (or has an agreement in place to acquire) F3 Land
Surveying, Inc., a California corporation, presently wholly owned by the Company
Shareholders.

8.3

Conditions to Obligations of the Company.  The obligation of the Company to
consummate the Closing is subject to the satisfaction, or the waiver at the
Company’s discretion, of all of the following further conditions:

(a)

The Parent and Acquisition Subsidiary shall have performed in all material
respects all of their respective obligations hereunder required to be performed
by it at or prior to the Closing Date, (ii) the representations and warranties
of Parent and Acquisition Subsidiary contained in this Agreement, and in any
certificate or other writing delivered by Parent or the Acquisition Subsidiary
pursuant hereto, disregarding all qualifications and expectations contained
therein relating to materiality shall be true and correct in all material
respects at and as of the Closing Date, as if made at and as of such date, and
(iii) the Company shall have received a certificate signed by an authorized
officer of Parent and the Parent to the foregoing effect.

(b)

Existing loans made to the Company by family members of the Company Shareholders
aggregating approximately $189,000 shall have been purchased by a third party on
terms and conditions agreed to by the holders of such promissory notes and the
Company.  





- 25 -

--------------------------------------------------------------------------------










(c)

At or prior to the Closing, Parent shall assume all existing debt of the Company
not paid off at the Closing, including without limitation, the promissory notes
referenced in Section 8.3(c), and obtain a release from the Company’s bank
lenders of the personal guaranty of the Company Shareholders of such loan in a
form reasonably approved by the Company Shareholders who guaranteed such loans,
or alternatively retire or refinance such bank debt, as the parties reasonably
agree; provided however, if the Company Shareholders waive the conditions in
this Section 8.3(c) regarding the bank debt personal guarantees, the parties
shall agree to such other measures required to receive the bank’s consent to the
Closing, including actions that will allow the Company Shareholders to
maintain certain equity percentage ownership in the debtor company. Such
additional agreements are not intended to increase or modify the merger
consideration provided to the Company Shareholders in this transaction. 




(d)

Parent shall have entered into an agreement with the holders of the Convertible
Debt whereby the holders of such Convertible Debt shall have agreed to convert
into no more than 5,000,000 shares of Parent’s common stock the $505,000
principal amount of such Convertible Debt plus accrued and unpaid interest and
any other amounts due under such portion of the Convertible Debt that Parent
will remain obligated to pay as provided for in the Separation Agreement.

(e)

Parent shall have entered into an agreement with the holders of the 1,515,000
Warrants which are not assumed by FHS, by which such Warrants shall be
convertible at a price of $.50 per share, subject to anti-dilutive price
adjustment equal to 80% of the price paid by the investors for shares of Parent
Common Stock in the Merger Financing.

(f)

Parent shall have adopted a stock incentive plan and shall have entered into
employment,  compensation and indemnification agreements with the following
shareholders of the Company: Gene Feickert, Sean Finn and Mark Sizelove on such
terms and conditions as determined by such shareholder in their discretion with
such agreements including stock option grants and bonuses, to be agreed by the
parties.

(g)

At Closing, the existing officers and directors of Parent shall resign and the
following individuals shall be appointed as directors to Parent’s Board of
Directors:

Gene Feickert

Sean Finn

Mark Sizelove




In addition, Parent’s Board of Directors shall consist of five members, three of
which shall be designated by the Company Shareholders, one representing the
investors in the Merger Financing, and one independent director as defined in
the Commission rules and regulations who shall be reasonably approved by the
other four directors; provided, however, notwithstanding Section 2.6 and this
Section 8.3(g), only three members shall be appointed consisting of the Company
Shareholders until the Merger Financing is completed and the Company
Shareholders have been removed as personal guarantors of the bank debt, whether
at or subsequent to Closing.




(h)

Fred Feickert will receive a severance agreement from Parent and the Company
which provides for payment of $175,000 payable over 12 months after the Closing,
plus current benefits (computer and healthcare) and shall include
indemnification protection for Mr. Feickert on terms and conditions reasonably
agreed on by him.  In addition, Fred Feickert shall have cancelled 14.25 shares
of F3 Common Stock he owns.

(i)

Fred Feickert will have agreed to the sale of shares of his Common Stock of
Parent on such terms and conditions as reasonably agreed to by him.

ARTICLE IX

INDEMNIFICATION   


 

- 26 -

--------------------------------------------------------------------------------










9.1

Indemnification of Company.  Parent (“Parent Indemnifying Party”) hereby agrees
to indemnify and hold harmless to the fullest extent permitted by applicable law
the Company, each of its Affiliates and each of its and their respective
members, managers, partners, directors, officers, employees, stockholders,
attorneys and agents and permitted assignees (each a “Company Indemnified
Party”), against and in respect of any and all out-of-pocket loss, cost,
payments, demand, penalty, forfeiture, expense, liability, judgment, deficiency
or damage, and diminution in value or claim (including actual costs of
investigation and attorneys’ fees and other costs and expenses) (all of the
foregoing collectively, “Losses”) incurred or sustained by any Company
Indemnified Party as a result of or in connection with (a) any breach,
inaccuracy or nonfulfillment or the alleged breach, inaccuracy or nonfulfillment
of any of the representations, warranties, covenants and agreements of the
Parent contained herein or in any of the Additional Agreements or any
certificate or other writing delivered pursuant hereto, and (b) any Actions by
any third parties with respect to the Parent (including breach of contract
claims, violations of warranties, trademark infringement, privacy violations,
torts or consumer complaints) for any period on or prior to the Closing Date.

9.2

Indemnification of Parent.  The Company (“Company Indemnifying Party”) hereby
agrees to indemnify and hold harmless to the fullest extent permitted by
applicable law the Parent, each of its Affiliates and each of its and their
respective officers, directors, employees, stockholders, attorneys and agents
and permitted assignees (each a “Parent Indemnified Party”), against and in
respect of any and all out-of-pocket loss, cost, payments, demand, penalty,
forfeiture, expense, liability, judgment, deficiency or damage, and diminution
in value or claim (including actual costs of investigation and attorneys’ fees
and other costs and expenses) (all of the foregoing collectively, “Losses”)
incurred or sustained by any Parent Indemnified Party as a result of or in
connection with (a) any breach, inaccuracy or nonfulfillment or the alleged
breach, inaccuracy or nonfulfillment of any of the representations, warranties,
covenants and agreements of the Company contained herein or in any of the
Additional Agreements or any certificate or other writing delivered pursuant
hereto, and (b) any Actions by any third parties with respect to the Company
(including breach of contract claims, violations of warranties, trademark
infringement, privacy violations, torts or consumer complaints) for any period
on or prior to the Closing Date.

9.3

Procedure.  The following shall apply with respect to all claims by any Parent
Indemnified Party or Company Indemnified Party for indemnification:

(a)

An indemnified party shall give the indemnifying party prompt notice (an
“Indemnification Notice”) of any third-party Action with respect to which such
indemnified party seeks indemnification pursuant to Section 9.1 or 9.2 (a
“Third-Party Claim”), which shall describe in reasonable detail the Loss that
has been or may be suffered by the indemnified party.  The failure to give the
Indemnification Notice shall not impair any of the rights or benefits of such
indemnified party under Section 9.1 or 9.2, except to the extent such failure
materially and adversely affects the ability of the indemnifying party to defend
such claim or increases the amount of such liability.

(b)

In the case of any Third-Party Claims as to which indemnification is sought by
any indemnified party, such indemnified party shall be entitled, at the sole
expense and liability of the indemnifying party, to exercise full control of the
defense, compromise or settlement of any Third-Party Claim unless the
indemnifying party, within a reasonable time after the giving of an
Indemnification Notice by the indemnified party (but in any event within ten
(10) days thereafter), shall (i) deliver a written confirmation to such
indemnified party that the indemnification provisions of Section 9.1 or 9.2 are
applicable to such Action and the indemnifying party will indemnify such
indemnified party in respect of such Action pursuant to the terms of this
Article IX and, notwithstanding anything to the contrary, shall do so without
asserting any challenge, defense, limitation on the indemnifying party’s
liability for Losses, counterclaim or offset, (ii) notify such indemnified party
in writing of the intention of the indemnifying





- 27 -

--------------------------------------------------------------------------------










party to assume the defense thereof, and (iii) retain legal counsel reasonably
satisfactory to such indemnified party to conduct the defense of such
Third-Party Claim.

(c)

If the indemnifying party assumes the defense of any such Third-Party Claim
pursuant to Section 9.1(b) or 9.2(b), then the indemnified party shall cooperate
with the indemnifying party in any manner reasonably requested in connection
with the defense, and the indemnified party shall have the right to be kept
fully informed by the indemnifying party and their legal counsel with respect to
the status of any legal proceedings, to the extent not inconsistent with the
preservation of attorney-client or work product privilege.  If the indemnifying
party so assumes the defense of any such Third-Party Claim, the indemnified
party shall have the right to employ separate counsel and to participate in (but
not control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel employed by the indemnified party shall be at the
expense of such indemnified party unless (i) the indemnifying party has agreed
to pay such fees and expenses, or (ii) the named parties to any such Third-Party
Claim (including any impleaded parties) include an indemnified party and the
indemnifying party and the indemnified party shall have been advised by its
counsel that there may be a conflict of interest between such indemnified party
and the indemnifying party in the conduct of the defense thereof, and in any
such case the reasonable fees and expenses of such separate counsel shall be
borne by the indemnifying party.

(d)

If the indemnifying party elects to assume the defense of any Third-Party Claim
pursuant to Section 9.1(b) or Section 9.2(b), the indemnified party shall not
pay, or permit to be paid, any part of any claim or demand arising from such
asserted liability unless the indemnifying party withdraws from or fails to
vigorously prosecute the defense of such asserted liability, or unless a
judgment is entered against the indemnified party for such liability.  If the
indemnifying party does not elect to defend, or if, after commencing or
undertaking any such defense, the indemnifying party fails to adequately
prosecute or withdraw such defense, the indemnified party shall have the right
to undertake the defense or settlement thereof, at the indemnifying party’s
expense.  Notwithstanding anything to the contrary, the indemnifying party shall
not be entitled to control, but may participate in, and the indemnified party
(at the expense of the indemnifying parties) shall be entitled to have sole
control over, the defense or settlement of (x) that part of any Third Party
Claim (i) that seeks a temporary restraining order, a preliminary or permanent
injunction or specific performance against the indemnified party, or (ii) to the
extent such Third Party Claim involves criminal allegations against the
indemnified party or (y) the entire Third Party Claim if such Third Party Claim
would impose liability on the part of the indemnified party.  In the event the
indemnified party retains control of the Third Party Claim, the indemnified
party will not settle the subject claim without the prior written consent of the
indemnifying party, which consent will not be unreasonably withheld or delayed.

(e)

If the indemnified party undertakes the defense of any such Third-Party Claim
pursuant to this Section 9.3 and proposes to settle the same prior to a final
judgment thereon or to forgo appeal with respect thereto, then the indemnified
party shall give the indemnifying party prompt written notice thereof and the
indemnifying party shall have the right to participate in the settlement, assume
or reassume the defense thereof or prosecute such appeal, in each case at the
indemnifying party’s expense.  The indemnifying party shall not, without the
prior written consent of such indemnified party settle or compromise or consent
to entry of any judgment with respect to any such Third-Party Claim (i) in which
any relief other than the payment of money damages is or may be sought against
such indemnified party, (ii) in which such Third Party Claim could be reasonably
expected to impose or create a monetary liability on the part of the indemnified
party (such as an increase in the indemnified party’s income Tax) other than the
monetary claim of the third party in such Third-Party Claim being paid pursuant
to such settlement or judgment, or (iii) which does not include as an
unconditional term thereof the giving by the claimant, person conducting such
investigation or initiating such hearing, plaintiff or petitioner to such
indemnified party of a release from all liability with respect to such
Third-Party Claim and all other Actions (known or unknown) arising or which
might arise out of the same facts.

9.4

Periodic Payments.  Any indemnification required by Section 9.1 or Section 9.2
for





- 28 -

--------------------------------------------------------------------------------










costs, disbursements or expenses of any indemnified party in connection with
investigating, preparing to defend or defending any Action shall be made by
periodic payments by the indemnifying party to each indemnified party during the
course of the investigation or defense, as and when bills are received or costs,
disbursements or expenses are incurred.

9.5

Insurance.  Any indemnification payments hereunder shall take into account any
insurance proceeds or other third party reimbursement actually received.

9.6

Time Limit.

The obligations of the Parent Indemnifying Party and the Company Indemnifying
Party under Section 9.1 and Section 9.2 shall expire two (2) years from the
Closing Date, except with respect to:  (i) an indemnification claim asserted in
accordance with the provisions of this Article IX which remains unresolved, for
which the obligation to indemnify shall continue until such claim is resolved;
(ii) resolved claims for which payment has not yet been paid to the indemnified
party; and (iii) any claim alleging any fraud or intentional misconduct on the
part of the indemnifying party, for which the obligation of the indemnifying
party shall not expire.

ARTICLE X

DISPUTE RESOLUTION

 

10.1

Arbitration.

(a)

The parties shall promptly submit any dispute, claim, or controversy arising out
of or relating to this Agreement, or any Additional Agreement (including with
respect to the meaning, effect, validity, termination, interpretation,
performance, or enforcement of this Agreement or any Additional Agreement) or
any alleged breach thereof (including any action in tort, contract, equity, or
otherwise), to binding arbitration before one arbitrator (the “Arbitrator”).
 Binding arbitration shall be the sole means of resolving any dispute, claim, or
controversy arising out of or relating to this Agreement or any Additional
Agreement (including with respect to the meaning, effect, validity, termination,
interpretation, performance or enforcement of this Agreement or any Additional
Agreement) or any alleged breach thereof (including any claim in tort, contract,
equity, or otherwise).

(b)

If the parties cannot agree upon the Arbitrator, the Arbitrator shall be
selected by the Solano County California chapter head of the American
Arbitration Association upon the written request of either side.  The Arbitrator
shall be selected within thirty (30) days of such written request.

(c)

The laws of the State of California shall apply to any arbitration hereunder.
 In any arbitration hereunder, this Agreement and any agreement contemplated
hereby shall be governed by the laws of the State of California applicable to a
contract negotiated, signed, and wholly to be performed in the State of
California, which laws the Arbitrator shall apply in rendering his decision.
 The Arbitrator shall issue a written decision, setting forth findings of fact
and conclusions of law, within sixty (60) days after he shall have been
selected.  The Arbitrator shall have no authority to award punitive or other
exemplary damages.

(d)

The arbitration shall be held in Solano County California in accordance with and
under the then-current provisions of the rules of the American Arbitration
Association, except as otherwise provided herein.

(e)

On application to the Arbitrator, any party shall have rights to discovery to
the same extent as would be provided under the Federal Rules of Civil Procedure,
and the Federal Rules of Evidence shall apply to any arbitration under this
Agreement; provided, however, that the Arbitrator shall limit any discovery or
evidence such that his decision shall be rendered within the period referred to
in Section 10.1(c).





- 29 -

--------------------------------------------------------------------------------










(f)

The Arbitrator may, at his discretion and at the expense of the party who will
bear the cost of the arbitration, employ experts to assist him in his
determinations.

(g)

The costs of the arbitration proceeding and any proceeding in court to confirm
any arbitration award or to obtain relief, as applicable (including actual
attorneys’ fees and costs), shall be borne by the unsuccessful party and shall
be awarded as part of the Arbitrator’s decision, unless the Arbitrator shall
otherwise allocate such costs in such decision.  The determination of the
Arbitrator shall be final and binding upon the parties and not subject to
appeal.

(h)

Any judgment upon any award rendered by the Arbitrator may be entered in and
enforced by any court of competent jurisdiction.  The parties expressly consent
to the non-exclusive jurisdiction of the courts (Federal and state) in Solano
County California to enforce any award of the Arbitrator or to render any
provisional, temporary, or injunctive relief in connection with or in aid of the
Arbitration.  The parties expressly consent to the personal and subject matter
jurisdiction of the Arbitrator to arbitrate any and all matters to be submitted
to arbitration hereunder.  None of the parties hereto shall challenge any
arbitration hereunder on the grounds that any party necessary to such
arbitration (including the parties hereto) shall have been absent from such
arbitration for any reason, including that such party shall have been the
subject of any bankruptcy, reorganization, or insolvency proceeding.

(i)

The parties shall indemnify the Arbitrator and any experts employed by the
Arbitrator and hold them harmless from and against any claim or demand arising
out of any arbitration under this Agreement or any agreement contemplated
hereby, unless resulting from the gross negligence or willful misconduct of the
person indemnified.

(j)

This arbitration section shall survive the termination of this Agreement and any
agreement contemplated hereby.

10.2

Waiver of Jury Trial; Exemplary Damages.

(a)

THE PARTIES TO THIS AGREEMENT HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVE ANY RIGHT EACH SUCH PARTY MAY HAVE TO TRIAL BY JURY IN ANY ACTION OF ANY
KIND OR NATURE, IN ANY COURT IN WHICH AN ACTION MAY BE COMMENCED, ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY ADDITIONAL AGREEMENT, OR BY REASON
OF ANY OTHER CAUSE OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY OF THE PARTIES TO
THIS AGREEMENT OF ANY KIND OR NATURE.  NO PARTY SHALL BE AWARDED PUNITIVE OR
OTHER EXEMPLARY DAMAGES RESPECTING ANY DISPUTE ARISING UNDER THIS AGREEMENT OR
ANY ADDITIONAL AGREEMENT.

(b)

Each of the parties to this Agreement acknowledge that each has been represented
in connection with the signing of this waiver by independent legal counsel
selected by the respective party and that such party has discussed the legal
consequences and import of this waiver with legal counsel.  Each of the parties
to this Agreement further acknowledge that each has read and understands the
meaning of this waiver and grants this waiver knowingly, voluntarily, without
duress and only after consideration of the consequences of this waiver with
legal counsel.

ARTICLE XI

TERMINATION

 

11.1

Termination Without Default; Expenses.  In the event that the Closing of the
transactions contemplated hereunder has not occurred by September 30, 2015 (the
“Outside Closing Date”) and no material breach of this Agreement by Parent, on
one hand, or the Company, on the other





- 30 -




--------------------------------------------------------------------------------







hand, seeking to terminate this Agreement shall have occurred or have been made,
Parent or the Company shall have the right, at its sole option, to terminate
this Agreement without liability to the other side.  Such right may be exercised
by Parent or the Company, as the case may be, giving written notice to the other
at any time after the Outside Closing Date.  In the event this Agreement is
terminated pursuant to this Section 11.1, each party shall bear its own expenses
incurred in connection with this Agreement.

11.2

Termination Upon Default.

(a)

Parent may terminate this Agreement by giving notice to the Company on or prior
to the Closing Date, without prejudice to any rights or obligations Parent may
have, if the Company shall have materially breached any representation or
warranty or breached any agreement or covenant contained herein or in any
Additional Agreement to be performed on or prior to the Closing Date and such
breach shall not be cured by the earlier of the Outside Closing Date and fifteen
(15) days following receipt by the Company of a notice describing in reasonable
detail the nature of such breach.

(b)

The Company may terminate this Agreement by giving notice to Parent, without
prejudice to any rights or obligations the Company or Shareholders may have, if
Parent shall have materially breached any of its covenants, agreements,
representations, and warranties contained herein to be performed on or prior to
the Closing Date and such breach shall not be cured by the earlier of the
Outside Closing Date and fifteen (15) days following receipt by Parent of a
notice describing in reasonable detail the nature of such breach.

11.3

Survival.  The provisions of Articles IX, X, XI and XII, as well as Section 6.2,
shall survive any termination hereof pursuant to Article XI.

ARTICLE XII

MISCELLANEOUS

 

12.1

Notices.  Any notice hereunder shall be sent in writing, addressed as specified
below, and shall be deemed given: (a) if by hand or recognized courier service,
by 4:00PM on a Business Day, addressee’s day and time, on the date of delivery,
and otherwise on the first business day after such delivery; (b) if by fax or
email, on the date that transmission is confirmed electronically, if by 4:00PM
on a Business Day, addressee’s day and time, and otherwise on the first Business
Day after the date of such confirmation; or (c) five (5) days after mailing by
certified or registered mail, return receipt requested.  Notices shall be
addressed to the respective parties as follows (excluding telephone numbers,
which are for convenience only), or to such other address as a party shall
specify to the others in accordance with these notice provisions:

If to Parent:

Future Healthcare of America

420 Royal Palm Way, Suite 100

Palm Beach, Florida 33480

Attention: Christopher J. Spencer, CEO

Telecopy: 412-621-2625




with a copy to (which shall not constitute notice):




Leonard W. Burningham, Esq.

Branden T. Burningham, Esq.

455 East 500 South, Suite 205

Salt Lake City, Utah  84111





- 31 -

--------------------------------------------------------------------------------










Telecopy:  801-355-7126




if to Company:




F3 & Associates, Inc.

701 East H Street

Benicia, CA 94510




with a copy to (which shall not constitute notice):




Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, Florida 33401

Attention: Laura Anthony, Esq.

Telecopy: 561.514.0832




12.2

Amendments; No Waivers; Remedies.

(a)

This Agreement cannot be amended, except by a writing signed by each party, and
cannot be terminated orally or by course of conduct.  No provision hereof can be
waived, except by a writing signed by the party against whom such waiver is to
be enforced, and any such waiver shall apply only in the particular instance in
which such waiver shall have been given.

(b)

Neither any failure or delay in exercising any right or remedy hereunder or in
requiring satisfaction of any condition herein nor any course of dealing shall
constitute a waiver of or prevent any party from enforcing any right or remedy
or from requiring satisfaction of any condition.  No notice to or demand on a
party waives or otherwise affects any obligation of that party or impairs any
right of the party giving such notice or making such demand, including any right
to take any action without notice or demand not otherwise required by this
Agreement.  No exercise of any right or remedy with respect to a breach of this
Agreement shall preclude exercise of any other right or remedy, as appropriate
to make the aggrieved party whole with respect to such breach, or subsequent
exercise of any right or remedy with respect to any other breach.

(c)

Except as otherwise expressly provided herein, no statement herein of any right
or remedy shall impair any other right or remedy stated herein or that otherwise
may be available.

(d)

Notwithstanding anything else contained herein, neither shall any party seek,
nor shall any party be liable for, punitive or exemplary damages, under any
tort, contract, equity, or other legal theory, with respect to any breach (or
alleged breach) of this Agreement or any provision hereof or any matter
otherwise relating hereto or arising in connection herewith.

12.3

Arm’s Length Bargaining; No Presumption Against Drafter.  This Agreement has
been negotiated at arm’s-length by parties of equal bargaining strength, each
represented by counsel or having had but declined the opportunity to be
represented by counsel and having participated in the drafting of this
Agreement.  This Agreement creates no fiduciary or other special relationship
between the parties, and no such relationship otherwise exists.  No presumption
in favor of or against any party in the construction or interpretation of this
Agreement or any provision hereof shall be made based upon which Person might
have drafted this Agreement or such provision.

12.4

Publicity.  Except as required by law, the parties agree that neither they nor
their agents shall issue any press release





- 32 -

--------------------------------------------------------------------------------










or make any other public disclosure concerning the transactions contemplated
hereunder without the prior approval of the other party hereto.

12.5

Expenses.  Except as otherwise expressly set forth herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such cost or expense.

12.6

No Assignment or Delegation.  No party may assign any right or delegate any
obligation hereunder, including by merger, consolidation, operation of law, or
otherwise, without the written consent of the other party.  Any purported
assignment or delegation without such consent shall be void, in addition to
constituting a material breach of this Agreement.

12.7

Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of California, without giving effect to the
conflict of laws principles thereof; provided, however, this Section shall have
no effect on the governing law in any other agreements or contracts or other
understandings of the parties, regardless of whether such agreements, contracts
or other understandings provide for the application of any particular law.

12.8

Counterparts; facsimile signatures.  This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which shall
constitute one agreement.  This Agreement shall become effective upon delivery
to each party of an executed counterpart or the earlier delivery to each party
of original, photocopied, or electronically transmitted signature pages that
together (but need not individually) bear the signatures of all other parties.

12.9

Entire Agreement.  This Agreement together with the Additional Agreements, sets
forth the entire agreement of the parties with respect to the subject matter
hereof and thereof and supersedes all prior and contemporaneous understandings
and agreements related thereto (whether written or oral), all of which are
merged herein.  No provision of this Agreement or any Additional Agreement may
be explained or qualified by any agreement, negotiations, understanding,
discussion, conduct or course of conduct or by any trade usage.  Except as
otherwise expressly stated herein or any Additional Agreement, there is no
condition precedent to the effectiveness of any provision hereof or thereof.  No
party has relied on any representation from, or warranty or agreement of, any
person in entering into this Agreement, prior hereto or contemporaneous herewith
or any Additional Agreement, except those expressly stated herein or therein.

12.10

Severability.  A determination by a court or other legal authority that any
provision that is not of the essence of this Agreement is legally invalid shall
not affect the validity or enforceability of any other provision hereof.  The
parties shall cooperate in good faith to substitute (or cause such court or
other legal authority to substitute) for any provision so held to be invalid a
valid provision, as alike in substance to such invalid provision as is lawful.

12.11

Construction of Certain Terms and References; Captions.  In this Agreement:

(a)

References to particular sections and subsections, schedules, and exhibits not
otherwise specified are cross-references to sections and subsections, schedules,
and exhibits of this Agreement.





- 33 -

--------------------------------------------------------------------------------










(b)

The words “herein,” “hereof,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and, unless the context requires otherwise, “party” means a party signatory
hereto.

(c)

Any use of the singular or plural, or the masculine, feminine, or neuter gender,
includes the others, unless the context otherwise requires; “including” means
“including without limitation;” “or” means “and/or;” “any” means “any one, more
than one, or all;” and, unless otherwise specified, any financial or accounting
term has the meaning of the term under United States generally accepted
accounting principles as consistently applied heretofore by the Company.

(d)

Unless otherwise specified, any reference to any agreement (including this
Agreement), instrument, or other document includes all schedules, exhibits, or
other attachments referred to therein, and any reference to a statute or other
law includes any rule, regulation, ordinance, or the like promulgated
thereunder, in each case, as amended, restated, supplemented, or otherwise
modified from time to time.  Any reference to a numbered schedule means the
same-numbered section of the disclosure schedule.

(e)

If any action is required to be taken or notice is required to be given within a
specified number of days following a specific date or event, the day of such
date or event is not counted in determining the last day for such action or
notice.  If any action is required to be taken or notice is required to be given
on or before a particular day which is not a Business Day, such action or notice
shall be considered timely if it is taken or given on or before the next
Business Day.

(f)

Captions are not a part of this Agreement, but are included for convenience
only.

(g)

For the avoidance of any doubt, all references in this Agreement to “the
knowledge or best knowledge of the Company” or similar terms shall be deemed to
include the actual or constructive (e.g., implied by Law) knowledge of the Chief
Executive Officer of the Company.

12.12

Further Assurances.  Each party shall execute and deliver such documents and
take such action, as may reasonably be considered within the scope of such
party’s obligations hereunder, necessary to effectuate the transactions
contemplated by this Agreement.

12.13

Third Party Beneficiaries.  Neither this Agreement nor any provision hereof
confers any benefit or right upon or may be enforced by any Person not a
signatory hereto.





- 34 -

--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the Parent, the Company, and the Acquisition Subsidiary have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.




PARENT:




Future Healthcare of America:




By: /s/ Chris J. Spencer

Name: Chris J. Spencer

Title: CEO, President




COMPANY:




F3 & Associates, Inc.:




By: /s/ Mark Sizelove

Name: Mark Sizelove

Title: CEO




























ACQUISITION SUBSIDIARY:




F3 Acquisition Subsidiary, Inc.:




By: /s/ Chris J. Spencer

Name: Chris J. Spencer

Title: President





- 35 -






--------------------------------------------------------------------------------













